            Case 1:20-mj-00215-SH Document 12 Filed 04/21/20 Page 1 of 2

                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION
United States of America                          §
                                                  §
vs.                                               §                            1:20-mj-00215-SH
                                                  §
Israel Callejas-Martinez                          §


                 ORDER GRANTING MOTION FOR EXTENSION OF TIME
                      TO FILE INFORMATION OR INDICTMENT

      Before the Court is the Government’s Motion to Extend Time in Which To File Information

or Indictment, filed April 6, 2020 (Dkt. No. 11). Defendant did not file a response.

      In the motion, the United States, by and through Assistant U.S. Attorney Matthew Devlin,

requests an extension of the time in which to file an information or indictment until 30 days

following the expiration of the suspension of grand juries by order dated March 16, 2020, or any

subsequent order issued in response to the spread of COVID-19 in the Western District of Texas.

      On March 16, 2020, Orlando L. Garcia, Chief Judge of the United States District Court for the

Western District of Texas, issued an “Additional Order Regarding Grand Jury Proceedings Under

the Exigent Circumstances Created by the COVID-19 Pandemic.” Effective as of that date, the

Chief Judge ordered all grand jury proceedings continued through May 1, 2020, and all deadlines

suspended and tolled for all purposes, including the statute of limitations. Due to the Court’s

reduced ability to obtain an adequate spectrum of jurors and because of public health

considerations, the time period of the continuances implemented by the Order are excluded under

the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A). The Court found that the ends of justice served

by ordering the continuances outweighed the best interests of the public and each defendant’s right

to a speedy trial, and that in fact, the best interests of the public are served by the continuances.
           Case 1:20-mj-00215-SH Document 12 Filed 04/21/20 Page 2 of 2

    On April 15, 2020, given the continued severity of the risk presented by the spread of COVID-

19 in the District, the Chief Judge issued a “Supplemental Order Regarding Court Operations under

the Exigent Circumstances Created by the COVID-19 Pandemic.” In the April 15, 2020 Order, all

grand jury proceedings were continued through May 31, 2020, and all deadlines suspended and

tolled for all purposes. Once again, the time period of the continuances implemented by the

Supplemental Order were excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A).

    In compliance with both the Speedy Trial Act and the Orders continuing all grand jury

proceedings in the Western District of Texas due to the exigent circumstances created by the

COVID-19 pandemic, the undersigned finds that an extension of time to file an information or

indictment in this case is necessary. The Court also finds that the ends of justice served by

extending the time in which an information or indictment must be filed outweigh the best interests

of the public and each defendant’s right to a speedy trial under 18 U.S.C. § 3161(h)(7)(A), and

that in fact, the best interests of the public are served by the extension.

    IT IS THEREFORE ORDERED that the Government’s Motion to Extend Time in Which

To File Information or Indictment (Dkt. No. 11) is GRANTED. The requirement under 18 U.S.C.

§ 3161(b) in which to file an information or indictment is this case is extended until 30 days

following the expiration of the current continuance, or any subsequent continuance, of grand juries

in the Western District of Texas, and the time between March 16, 2020, and that date is excludable

under 18 U.S.C. § 3161.

    SIGNED on April 21, 2020.



                                                    SUSAN HIGHTOWER
                                                    UNITED STATES MAGISTRATE JUDGE
